Name: Commission Regulation (EEC) No 3334/86 of 31 October 1986 allowing the extension of the duration of private storage contracts for pigmeat
 Type: Regulation
 Subject Matter: animal product;  distributive trades
 Date Published: nan

 1 . 11 . 86 Official Journal of the European Communities No L 306/41 COMMISSION REGULATION (EEC) No 3334/86 of 31 October 1986 allowing the extension of the duration of private storage contracts for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Articles 4 (6), 5 (4) and 7 (2) thereof, Whereas Commission Regulation (EEC) No 866/86 (3) made provision for private storage aid for pigmeat ; whereas the market in pigmeat has developed in such a way that an extension of the storage period should be allowed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 In the case of current private storage contracts, the period of storage shall be extended by one or two months on application by the storer. The extension shall apply to the entire quantity covered by the contract. The storer shall inform the intervention agency of his intention to extend the duration of any storage contract at least three working days before the expiry date of the storage contract. In such case, the aid shall be increased in accordance with the provisions of Article 1 (2) of Regulation (EEC) No 866/86. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p . 1 . 0 OJ No L 133 , 21 . 5 . 1986, p . 39 . (3 OJ No L 81 , 26 . 3 . 1986, p . 6 .